             Case 18-42226   Doc 6   Filed 10/03/18   Entered 10/03/18 14:30:36   Desc Main Document   Page 1 of 1


                             UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


IN RE:
Ibedth Carrajco Edell                                            Case No. 18-42226 btr
2812 Sandray Ct                                                  Chapter: 13
Plano, TX 75093
SSN: XXX-XX-6332
Debtor

                   ORDER ESTABLISHING DEADLINE FOR OBJECTION TO
                  MOTION FOR CONTINUATION OF AUTOMATIC STAY AND
                       SETTING HEARING DATE ON SUCH MOTION

        CAME ON BEFORE THE COURT, Debtors Motion for Continuation of Automatic Stay
filed by the Debtor, Ibedth Carrajco Edell filed herein on 10/03/2018. In consideration of the time
period in which a hearing must be conducted upon the Motion, the Court finds that notice of a
deadline for objections and an accompanying hearing date should be established. Accordingly,
        IT IS ORDERED that any objection to the Motion for Continuation of Automatic Stay shall
be filed no later than Friday, October 19, 2018.
       IT IS FURTHER ORDERED that the Court shall conduct a hearing on the Motion
                            on Wednesday, October 24, 2018 , at 1:15 pm
                       in the Courtroom of the United States Bankruptcy Court,
                                      660 N. Central Expressway
                                          Plano, TX 75074
       IT IS FURTHER ORDERED that the Clerk shall give notice of this Order to all parties on
the mailing matrix through the Bankruptcy Noticing Center.
                                                                           Signed on 10/3/2018

                                                                                                                     SR
                                                              HONORABLE BRENDA T. RHOADES,
                                                              UNITED STATES BANKRUPTCY JUDGE
